Filed:  May 27, 1999
IN THE SUPREME COURT OF THE STATE OF OREGON
JARETT D. FREEMAN and	

DARREL W. "BUD" FREEMAN,		

	Plaintiffs-Adverse Parties,	


	v. 						



MICHAEL DUFFY,			

	Defendant-Relator.


(CC 98-01-0661; SC S45603)
	En Banc


	Original proceeding in mandamus.*


	Argued and submitted May 7, 1999.


	Gregory B. Snook, Portland, argued the cause and filed the
briefs for defendant-relator.  With him on the briefs were James
P. Laurick and Kilmer, Voorhees & Laurick, P.C., Portland.


	Kim T. Buckley, of Esler, Stephens & Buckley, Portland,
argued the cause and filed the brief for plaintiffs-adverse
parties. 


	PER CURIAM


	Alternative writ of mandamus dismissed.



	*On petition for a writ of mandamus from an order of
Multnomah County Circuit Court, Roosevelt Robinson, Judge.




		PER CURIAM

This is an original proceeding in mandamus.	Relator
Duffy is the defendant in a contract action brought in Multnomah
County Circuit Court by plaintiffs-adverse parties the Freemans. 
Defendant moved the trial court to dismiss that action on the
ground that he has not had sufficient minimum contacts with
Oregon in connection with the alleged contract to permit the
courts of this state to exercise personal jurisdiction over him. 
See ORCP 4 L (Oregon courts may exercise personal jurisdiction to
extent permitted by United States Constitution).  The trial court
denied defendant's motion.

On defendant's petition for a writ of mandamus, this
court issued an alternative writ to the trial court directing it
to dismiss the action or to show cause why it had not done so. 
The trial court declined to dismiss the action.  We have reviewed
the record made before the trial court and now conclude that the
alternative writ should be dismissed.(1)
A very brief summary of some of the pertinent facts
suffices for disposition of this case.  As noted, this is a
contract action.  The record establishes, inter alia, that the
alleged contract was negotiated by telephone conversations
between defendant in Florida and plaintiffs in Oregon, and that
defendant partially performed that contract by depositing a sum
of money into plaintiffs' Oregon bank account.  Such contacts are
sufficient to establish the minimum necessary for personal
jurisdiction.  See State ex rel White Lbr. v. Sulmonetti, 252 Or
121, 448 P2d 571 (1968) (out-of-state telephone call establishing
contractual relationship set in motion forces that necessarily
had impact in Oregon); compare State ex rel Circus Circus Reno,
Inc. v. Pope, 317 Or 151, 854 P2d 461 (1993) (telephonic
arrangements for accommodations in Nevada did not confer
jurisdiction on Oregon courts to try action in tort based on
later events occurring in Nevada).

		Alternative writ of mandamus dismissed.



1. 	Plaintiffs have offered additional affidavits, not
available to the trial court when it ruled in their favor, as
further justification for the trial court's ruling.  Defendant
objects to the inclusion of those matters in the consideration of
this case.  Because we conclude that the record actually considered
by the trial court in making its ruling was adequate to establish a
basis for jurisdiction in Oregon, we need not rule on the
permissibility of supplementing the record in that manner.


Return to previous location.